
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1262
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 16, 2009
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To amend the Federal Water Pollution
		  Control Act to authorize appropriations for State water pollution control
		  revolving funds, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)In
			 generalThis Act may be cited as the Water Quality Investment Act of
			 2009.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Amendment of Federal
				Water Pollution Control Act.
					Title I—Water Quality Financing
					Subtitle A—Technical and Management Assistance
					Sec. 1101. Technical assistance.
					Sec. 1102. State management assistance.
					Sec. 1103. Watershed pilot projects.
					Subtitle B—Construction of Treatment Works
					Sec. 1201. Sewage collection systems.
					Sec. 1202. Treatment works defined.
					Subtitle C—State Water Pollution Control Revolving
				Funds
					Sec. 1301. General authority for capitalization
				grants.
					Sec. 1302. Capitalization grant agreements.
					Sec. 1303. Water pollution control revolving loan
				funds.
					Sec. 1304. Allotment of funds.
					Sec. 1305. Intended use plan.
					Sec. 1306. Annual Reports.
					Sec. 1307. Technical assistance; requirements for use of
				American materials.
					Sec. 1308. Authorization of appropriations.
					Subtitle D—General Provisions
					Sec. 1401. Definition of treatment works.
					Sec. 1402. Funding for Indian programs.
					Subtitle E—Tonnage Duties
					Sec. 1501. Tonnage duties.
					Sec. 1502. United States-Mexican border water infrastructure
				studies.
					Title II—Alternative Water Source Projects
					Sec. 2001. Pilot program for alternative water source
				projects.
					Title III—Sewer Overflow Control Grants
					Sec. 3001. Sewer overflow control grants.
					Title IV—Monitoring, Reporting, and Public Notification of Sewer
				Overflows
					Sec. 4001. Monitoring, reporting, and public notification of
				sewer overflows.
					Title V—Great Lakes Legacy Reauthorization
					Sec. 5001. Remediation of sediment contamination in areas of
				concern.
					Sec. 5002. Public information program.
					Sec. 5003. Contaminated sediment remediation approaches,
				technologies, and techniques.
					Sec. 5004. Great Lakes water quality.
					Title VI—Pharmaceuticals and personal care products
					Sec. 6001. Presence of pharmaceuticals and personal care
				products in waters of the United States.
					Title VII—Miscellaneous
					Sec. 7001. Task force on proper disposal of unused
				pharmaceuticals.
					Title VIII—OMB Study
					Sec. 8001. Evaluation using program assessment rating
				tool.
					Title IX—Chesapeake Bay Accountability and Recovery
					Sec. 9001. Chesapeake Bay Crosscut Budget.
					Sec. 9002. Adaptive Management Plan.
					Sec. 9003. Definitions.
				
			2.Amendment of
			 Federal Water Pollution Control
			 ActExcept as
			 otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.).
		IWater
			 Quality Financing
			ATechnical and
			 Management Assistance
				1101.Technical
			 assistance
					(a)Technical
			 Assistance for Rural and Small Treatment WorksSection 104(b) (33
			 U.S.C. 1254(b)) is amended—
						(1)by striking
			 and at the end of paragraph (6);
						(2)by striking the
			 period at the end of paragraph (7) and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(8)make grants to
				nonprofit organizations—
									(A)to provide technical assistance to rural
				and small municipalities and tribal governments for the purpose of assisting,
				in consultation with the State in which the assistance is provided, such
				municipalities and tribal governments in the planning, developing, and
				acquisition of financing for eligible projects described in section
				603(c);
									(B)to provide
				technical assistance and training for rural, small, and tribal publicly owned
				treatment works and decentralized wastewater treatment systems to enable such
				treatment works and systems to protect water quality and achieve and maintain
				compliance with the requirements of this Act; and
									(C)to disseminate
				information to rural, small, and tribal municipalities and municipalities that
				meet the affordability criteria established under section 603(i)(2) by the
				State in which the municipality is located with respect to planning, design,
				construction, and operation of publicly owned treatment works and decentralized
				wastewater treatment
				systems.
									.
						(b)Authorization of
			 AppropriationsSection 104(u) (33 U.S.C. 1254(u)) is
			 amended—
						(1)by striking
			 and (6) and inserting (6); and
						(2)by inserting
			 before the period at the end the following: ; and (7) not to exceed
			 $100,000,000 for each of fiscal years 2010 through 2014 for carrying out
			 subsections (b)(3), (b)(8), and (g), except that not less than 20 percent of
			 the amounts appropriated pursuant to this paragraph in a fiscal year shall be
			 used for carrying out subsection (b)(8).
						(c)Small flows
			 clearinghouseSection 104(q)(4) (33 U.S.C. 1254(q)(4)) is
			 amended—
						(1)in the first
			 sentence by striking $1,000,000 and inserting
			 $3,000,000; and
						(2)in the second
			 sentence by striking 1986 and inserting
			 2011.
						1102.State
			 management assistanceSection
			 106(a) (33 U.S.C. 1256(a)) is amended—
					(1)by striking
			 and at the end of paragraph (1);
					(2)by striking the
			 semicolon at the end of paragraph (2) and inserting ; and;
			 and
					(3)by inserting after
			 paragraph (2) the following:
						
							(3)such sums as may
				be necessary for each of fiscal years 1991 through 2009, and $300,000,000 for
				each of fiscal years 2010 through
				2014;
							.
					1103.Watershed
			 pilot projects
					(a)Pilot
			 ProjectsSection 122 (33 U.S.C. 1274) is amended—
						(1)in the section
			 heading by striking Wet
			 weather; and
						(2)in subsection
			 (a)—
							(A)in the matter preceding paragraph
			 (1)—
								(i)by
			 striking for treatment works and inserting to a
			 municipality or municipal entity; and
								(ii)by
			 striking wet weather discharge;
								(B)in paragraph (2)
			 by striking in reducing such pollutants and all that follows
			 before the period at the end and inserting to manage, reduce, treat, or
			 reuse municipal stormwater, including low-impact development technologies and
			 other techniques that utilize infiltration, evapotranspiration, and reuse of
			 storm water on site; and
							(C)by adding at the
			 end the following:
								
									(3)Watershed
				partnershipsEfforts of municipalities and property owners to
				demonstrate cooperative ways to address nonpoint sources of pollution to reduce
				adverse impacts on water quality.
									(4)Integrated water
				resource planThe development
				of an integrated water resource plan for the coordinated management and
				protection of surface water, ground water, and stormwater resources on a
				watershed or subwatershed basis to meet the objectives, goals, and policies of
				this Act.
									(5)Municipality-wide
				storm water management planningThe development of a municipality-wide plan
				that identifies the most effective placement of storm water technologies and
				management approaches, including green infrastructure, to reduce water quality
				impairments from storm water on a municipality-wide basis.
									.
							(b)Authorization of
			 appropriationsThe first
			 sentence of section 122(c)(1) is amended—
						(1)by striking “and”;
			 and
						(2)by striking the
			 period and inserting , such sums as may be necessary for each of fiscal
			 years 2005 through 2009, and $100,000,000 for each of fiscal years 2010 through
			 2014.
						(c)Report to
			 CongressSection 122(d) is amended by striking 5 years
			 after the date of enactment of this section, and inserting
			 October 1, 2011,.
					BConstruction of
			 Treatment Works
				1201.Sewage
			 collection systemsSection 211
			 (33 U.S.C. 1291) is amended—
					(1)by striking the
			 section heading and all that follows through (a) No and
			 inserting the following:
						
							211.Sewage
				collection systems
								(a)In
				GeneralNo
								;
					(2)in subsection (b)
			 by inserting Population
			 Density.— after (b); and
					(3)by striking
			 subsection (c) and inserting the following:
						
							(c)Exceptions
								(1)Replacement and
				major rehabilitationNotwithstanding the requirement of
				subsection (a)(1) concerning the existence of a collection system as a
				condition of eligibility, a project for replacement or major rehabilitation of
				a collection system existing on January 1, 2007, shall be eligible for a grant
				under this title if the project otherwise meets the requirements of subsection
				(a)(1) and meets the requirement of paragraph (3).
								(2)New
				systemsNotwithstanding the requirement of subsection (a)(2)
				concerning the existence of a community as a condition of eligibility, a
				project for a new collection system to serve a community existing on January 1,
				2007, shall be eligible for a grant under this title if the project otherwise
				meets the requirements of subsection (a)(2) and meets the requirement of
				paragraph (3).
								(3)RequirementA
				project meets the requirement of this paragraph if the purpose of the project
				is to accomplish the objectives, goals, and policies of this Act by addressing
				an adverse environmental condition existing on the date of enactment of this
				paragraph.
								.
					1202.Treatment
			 works definedSection
			 212(2)(A) (33 U.S.C. 1292(2)(A)) is amended—
					(1)by striking
			 any works, including site;
					(2)by striking
			 is used for ultimate and inserting will be used for
			 ultimate; and
					(3)by inserting
			 before the period at the end the following: and acquisition of other
			 lands, and interests in lands, which are necessary for
			 construction.
					CState Water
			 Pollution Control Revolving Funds
				1301.General
			 authority for capitalization grantsSection 601(a) (33 U.S.C. 1381(a)) is
			 amended by striking for providing assistance and all that
			 follows through the period at the end and inserting the following: to
			 accomplish the objectives, goals, and policies of this Act by providing
			 assistance for projects and activities identified in section
			 603(c)..
				1302.Capitalization
			 grant agreements
					(a)Reporting
			 Infrastructure AssetsSection 602(b)(9) (33 U.S.C. 1382(b)(9)) is
			 amended by striking standards and inserting standards,
			 including standards relating to the reporting of infrastructure
			 assets.
					(b)Additional
			 RequirementsSection 602(b) (33 U.S.C. 1382(b)) is
			 amended—
						(1)in paragraph
			 (6)—
							(A)by striking
			 before fiscal year 1995;
							(B)by striking
			 funds directly made available by capitalization grants under this title
			 and section 205(m) of this Act and inserting assistance made
			 available by a State water pollution control revolving fund as authorized under
			 this title, or with assistance made available under section 205(m), or
			 both,; and
							(C)by striking
			 201(b) and all that follows through 513 and
			 inserting 211 and 511(c)(1);
							(2)by striking
			 and at the end of paragraph (9);
						(3)by striking the
			 period at the end of paragraph (10) and inserting a semicolon; and
						(4)by adding at the
			 end the following:
							
								(11)the State will
				establish, maintain, invest, and credit the fund with repayments, such that the
				fund balance will be available in perpetuity for providing financial assistance
				in accordance with this title;
								(12)any fees charged
				by the State to recipients of assistance that are considered program income
				will be used for the purpose of financing the cost of administering the fund or
				financing projects or activities eligible for assistance from the fund;
								(13)beginning in
				fiscal year 2011, the State will include as a condition of providing assistance
				to a municipality or intermunicipal, interstate, or State agency that the
				recipient of such assistance certify, in a manner determined by the Governor of
				the State, that the recipient—
									(A)has studied and
				evaluated the cost and effectiveness of the processes, materials, techniques,
				and technologies for carrying out the proposed project or activity for which
				assistance is sought under this title, and has selected, to the extent
				practicable, a project or activity that maximizes the potential for efficient
				water use, reuse, and conservation, and energy conservation, taking into
				account the cost of constructing the project or activity, the cost of operating
				and maintaining the project or activity over its life, and the cost of
				replacing the project or activity; and
									(B)has considered, to the maximum extent
				practicable and as determined appropriate by the recipient, the costs and
				effectiveness of other design, management, and financing approaches for
				carrying out a project or activity for which assistance is sought under this
				title, taking into account the cost of constructing the project or activity,
				the cost of operating and maintaining the project or activity over its life,
				and the cost of replacing the project or activity;
									(14)the State will
				use at least 15 percent of the amount of each capitalization grant received by
				the State under this title after September 30, 2010, to provide assistance to
				municipalities of fewer than 10,000 individuals that meet the affordability
				criteria established by the State under section 603(i)(2) for activities
				included on the State’s priority list established under section 603(g), to the
				extent that there are sufficient applications for such assistance;
								(15)a contract to be
				carried out using funds directly made available by a capitalization grant under
				this title for program management, construction management, feasibility
				studies, preliminary engineering, design, engineering, surveying, mapping, or
				architectural related services shall be negotiated in the same manner as a
				contract for architectural and engineering services is negotiated under chapter
				11 of title 40, United States Code, or an equivalent State qualifications-based
				requirement (as determined by the Governor of the State); and
								(16)the requirements of section 513 will apply
				to the construction of treatment works carried out in whole or in part with
				assistance made available by a State water pollution control revolving fund as
				authorized under this title, or with assistance made available under section
				205(m), or both, in the same manner as treatment works for which grants are
				made under this
				Act.
								.
						1303.Water
			 pollution control revolving loan funds
					(a)Projects and
			 Activities Eligible for AssistanceSection 603(c) (33 U.S.C.
			 1383(c)) is amended to read as follows:
						
							(c)Projects and
				Activities Eligible for AssistanceThe amounts of funds available
				to each State water pollution control revolving fund shall be used only for
				providing financial assistance—
								(1)to any
				municipality or intermunicipal, interstate, or State agency for construction of
				publicly owned treatment works;
								(2)for the
				implementation of a management program established under section 319;
								(3)for development
				and implementation of a conservation and management plan under section
				320;
								(4)for the
				implementation of lake protection programs and projects under section
				314;
								(5)for repair or
				replacement of decentralized wastewater treatment systems that treat domestic
				sewage;
								(6)for measures to manage, reduce, treat, or
				reuse municipal stormwater, agricultural stormwater, and return flows from
				irrigated agriculture;
								(7)to any
				municipality or intermunicipal, interstate, or State agency for measures to
				reduce the demand for publicly owned treatment works capacity through water
				conservation, efficiency, or reuse;
								(8)for the
				development and implementation of watershed projects meeting the criteria set
				forth in section 122; and
								(9)to any municipality or intermunicipal,
				interstate, or State agency for measures to reduce the energy consumption needs
				for publicly owned treatment works, including the implementation of
				energy-efficient or renewable-energy generation
				technologies.
								.
					(b)Extended
			 Repayment PeriodSection 603(d)(1) (33 U.S.C. 1383(d)(1)) is
			 amended—
						(1)in subparagraph
			 (A) by striking 20 years and inserting the lesser of 30
			 years or the design life of the project to be financed with the proceeds of the
			 loan; and
						(2)in subparagraph
			 (B) by striking not later than 20 years after project completion
			 and inserting upon the expiration of the term of the
			 loan.
						(c)Fiscal
			 Sustainability PlanSection 603(d)(1) (33 U.S.C. 1383(d)(1)) is
			 further amended—
						(1)by striking
			 and at the end of subparagraph (C);
						(2)by inserting
			 and at the end of subparagraph (D); and
						(3)by adding at the
			 end the following:
							
								(E)for any portion of
				a treatment works proposed for repair, replacement, or expansion, and eligible
				for assistance under section 603(c)(1), the recipient of a loan will develop
				and implement a fiscal sustainability plan that includes—
									(i)an
				inventory of critical assets that are a part of that portion of the treatment
				works;
									(ii)an evaluation of
				the condition and performance of inventoried assets or asset groupings;
									(iii)a certification
				that the recipient has evaluated and will be implementing water and energy
				conservation efforts as part of the plan; and
									(iv)a
				plan for maintaining, repairing, and, as necessary, replacing that portion of
				the treatment works and a plan for funding such
				activities;
									.
						(d)Administrative
			 ExpensesSection 603(d)(7) (33 U.S.C. 1383(d)(7)) is amended by
			 inserting before the period at the end the following: , $400,000 per
			 year, or 1/5 percent per year of the current valuation of
			 the fund, whichever amount is greatest, plus the amount of any fees collected
			 by the State for such purpose regardless of the source.
					(e)Technical and
			 Planning Assistance for Small SystemsSection 603(d) (33 U.S.C.
			 1383(d)) is amended—
						(1)by striking
			 and at the end of paragraph (6);
						(2)by striking the
			 period at the end of paragraph (7) and inserting a semicolon; and
						(3)by adding at the
			 end the following:
							
								(8)to provide grants
				to owners and operators of treatment works that serve a population of 10,000 or
				fewer for obtaining technical and planning assistance and assistance in
				financial management, user fee analysis, budgeting, capital improvement
				planning, facility operation and maintenance, equipment replacement, repair
				schedules, and other activities to improve wastewater treatment plant
				management and operations, except that the total amount provided by the State
				in grants under this paragraph for a fiscal year may not exceed one percent of
				the total amount of assistance provided by the State from the fund in the
				preceding fiscal year, or 2 percent of the total amount received by the State
				in capitalization grants under this title in the preceding fiscal year,
				whichever amount is greatest; and
								(9)to provide grants
				to owners and operators of treatment works for conducting an assessment of the
				energy and water consumption of the treatment works, and evaluating potential
				opportunities for energy and water conservation through facility operation and
				maintenance, equipment replacement, and projects or activities that promote the
				efficient use of energy and water by the treatment works, except that the total
				amount provided by the State in grants under this paragraph for a fiscal year
				may not exceed one percent of the total amount of assistance provided by the
				State from the fund in the preceding fiscal year, or 2 percent of the total
				amount received by the State in capitalization grants under this title in the
				preceding fiscal year, whichever amount is
				greatest.
								.
						(f)Additional
			 SubsidizationSection 603 (33 U.S.C. 1383) is amended by adding
			 at the end the following:
						
							(i)Additional
				Subsidization
								(1)In
				generalIn any case in which a State provides assistance to a
				municipality or intermunicipal, interstate, or State agency under subsection
				(d), the State may provide additional subsidization, including forgiveness of
				principal and negative interest loans—
									(A)to benefit a
				municipality that—
										(i)meets the State’s
				affordability criteria established under paragraph (2); or
										(ii)does not meet the
				State’s affordability criteria if the recipient—
											(I)seeks additional
				subsidization to benefit individual ratepayers in the residential user rate
				class;
											(II)demonstrates to
				the State that such ratepayers will experience a significant hardship from the
				increase in rates necessary to finance the project or activity for which
				assistance is sought; and
											(III)ensures, as part
				of an assistance agreement between the State and the recipient, that the
				additional subsidization provided under this paragraph is directed through a
				user charge rate system (or other appropriate method) to such ratepayers;
				or
											(B)to implement a process, material,
				technique, or technology to address water-efficiency goals, address
				energy-efficiency goals, mitigate stormwater runoff, or encourage
				environmentally sensitive project planning, design, and construction.
									(2)Affordability
				criteria
									(A)EstablishmentOn or before September 30, 2010, and after
				providing notice and an opportunity for public comment, a State shall establish
				affordability criteria to assist in identifying municipalities that would
				experience a significant hardship raising the revenue necessary to finance a
				project or activity eligible for assistance under section 603(c)(1) if
				additional subsidization is not provided. Such criteria shall be based on
				income data, population trends, and other data determined relevant by the
				State, including whether the project or activity is to be carried out in an
				economically distressed area, as described in section 301 of the Public Works
				and Economic Development Act of 1965 (42 U.S.C. 3161).
									(B)Existing
				criteriaIf a State has previously established, after providing
				notice and an opportunity for public comment, affordability criteria that meet
				the requirements of subparagraph (A), the State may use the criteria for the
				purposes of this subsection. For purposes of this Act, any such criteria shall
				be treated as affordability criteria established under this paragraph.
									(C)Information to
				assist statesThe Administrator may publish information to assist
				States in establishing affordability criteria under subparagraph (A).
									(3)PriorityA
				State may give priority to a recipient for a project or activity eligible for
				funding under section 603(c)(1) if the recipient meets the State’s
				affordability criteria.
								(4)Set-aside
									(A)In
				generalIn any fiscal year in which the Administrator has
				available for obligation more than $1,000,000,000 for the purposes of this
				title, a State shall provide additional subsidization under this subsection in
				the amount specified in subparagraph (B) to eligible entities described in
				paragraph (1) for projects and activities identified in the State’s intended
				use plan prepared under section 606(c) to the extent that there are sufficient
				applications for such assistance.
									(B)AmountIn
				a fiscal year described in subparagraph (A), a State shall set aside for
				purposes of subparagraph (A) an amount not less than 25 percent of the
				difference between—
										(i)the total amount
				that would have been allotted to the State under section 604 for such fiscal
				year if the amount available to the Administrator for obligation under this
				title for such fiscal year had been equal to $1,000,000,000; and
										(ii)the total amount
				allotted to the State under section 604 for such fiscal year.
										(5)LimitationThe
				total amount of additional subsidization provided under this subsection by a
				State may not exceed 30 percent of the total amount of capitalization grants
				received by the State under this title in fiscal years beginning after
				September 30,
				2009.
								.
					1304.Allotment of
			 funds
					(a)In
			 GeneralSection 604(a) (33 U.S.C. 1384(a)) is amended to read as
			 follows:
						
							(a)Allotments
								(1)Fiscal years
				2010 and 2011Sums appropriated to carry out this title for each
				of fiscal years 2010 and 2011 shall be allotted by the Administrator in
				accordance with the formula used to allot sums appropriated to carry out this
				title for fiscal year 2009.
								(2)Fiscal year 2012
				and thereafterSums appropriated to carry out this title for
				fiscal year 2012 and each fiscal year thereafter shall be allotted by the
				Administrator as follows:
									(A)Amounts that do
				not exceed $1,350,000,000 shall be allotted in accordance with the formula
				described in paragraph (1).
									(B)Amounts that
				exceed $1,350,000,000 shall be allotted in accordance with the formula
				developed by the Administrator under subsection
				(d).
									.
					(b)Planning
			 AssistanceSection 604(b) (33 U.S.C. 1384(b)) is amended by
			 striking 1 percent and inserting 2
			 percent.
					(c)FormulaSection
			 604 (33 U.S.C. 1384) is amended by adding at the end the following:
						
							(d)Formula Based on
				Water Quality NeedsNot later than September 30, 2011, and after
				providing notice and an opportunity for public comment, the Administrator shall
				publish an allotment formula based on water quality needs in accordance with
				the most recent survey of needs developed by the Administrator under section
				516(b).
							.
					1305.Intended use
			 plan
					(a)Integrated
			 Priority ListSection 603(g) (33 U.S.C. 1383(g)) is amended to
			 read as follows:
						
							(g)Priority
				List
								(1)In
				generalFor fiscal year 2011 and each fiscal year thereafter, a
				State shall establish or update a list of projects and activities for which
				assistance is sought from the State’s water pollution control revolving fund.
				Such projects and activities shall be listed in priority order based on the
				methodology established under paragraph (2). The State may provide financial
				assistance from the State’s water pollution control revolving fund only with
				respect to a project or activity included on such list. In the case of projects
				and activities eligible for assistance under section 603(c)(2), the State may
				include a category or subcategory of nonpoint sources of pollution on such list
				in lieu of a specific project or activity.
								(2)Methodology
									(A)In
				generalNot later than 1 year after the date of enactment of this
				paragraph, and after providing notice and opportunity for public comment, each
				State (acting through the State’s water quality management agency and other
				appropriate agencies of the State) shall establish a methodology for developing
				a priority list under paragraph (1).
									(B)Priority for
				projects and activities that achieve greatest water quality
				improvementIn developing the
				methodology, the State shall seek to achieve the greatest degree of water
				quality improvement, taking into consideration the requirements of section
				602(b)(5) and section 603(i)(3), whether such water quality improvements would
				be realized without assistance under this title, and whether the proposed
				projects and activities would address water quality impairments associated with
				existing treatment works.
									(C)Considerations
				in selecting projects and activitiesIn determining which
				projects and activities will achieve the greatest degree of water quality
				improvement, the State shall consider—
										(i)information
				developed by the State under sections 303(d) and 305(b);
										(ii)the State’s
				continuing planning process developed under section 303(e);
										(iii)the State’s
				management program developed under section 319; and
										(iv)conservation and
				management plans developed under section 320.
										(D)Nonpoint
				sourcesFor categories or subcategories of nonpoint sources of
				pollution that a State may include on its priority list under paragraph (1),
				the State shall consider the cumulative water quality improvements associated
				with projects or activities in such categories or subcategories.
									(E)Existing
				methodologiesIf a State has previously developed, after
				providing notice and an opportunity for public comment, a methodology that
				meets the requirements of this paragraph, the State may use the methodology for
				the purposes of this
				subsection.
									.
					(b)Intended Use
			 PlanSection 606(c) (33 U.S.C. 1386(c)) is amended—
						(1)in the matter
			 preceding paragraph (1) by striking each State shall annually
			 prepare and inserting each State (acting through the State’s
			 water quality management agency and other appropriate agencies of the State)
			 shall annually prepare and publish;
						(2)by striking
			 paragraph (1) and inserting the following:
							
								(1)the State’s
				priority list developed under section
				603(g);
								;
						(3)in paragraph
			 (4)—
							(A)by striking
			 and (6) and inserting (6), (15), and (17);
			 and
							(B)by striking
			 and at the end;
							(4)by striking the
			 period at the end of paragraph (5) and inserting ; and;
			 and
						(5)by adding at the
			 end the following:
							
								(6)if the State does
				not fund projects and activities in the order of the priority established under
				section 603(g), an explanation of why such a change in order is
				appropriate.
								.
						(c)Transitional
			 ProvisionBefore completion of a priority list based on a
			 methodology established under section 603(g) of the
			 Federal Water Pollution Control Act
			 (as amended by this section), a State shall continue to comply with the
			 requirements of sections 603(g) and 606(c) of such Act, as in effect on the day
			 before the date of enactment of this Act.
					1306.Annual
			 ReportsSection 606(d) (33
			 U.S.C. 1386(d)) is amended—
					(1)by striking
			 (d) Annual
			 report.—Beginning and inserting the following:
						
							(d)Annual
				Reports
								(1)State
				reportBeginning
								;
					(2)in paragraph (1)
			 (as so designated) by striking loan amounts, and inserting
			 loan amounts, the eligible purposes under section 603(c) for which the
			 assistance has been provided,; and
					(3)by adding at the
			 end the following:
						
							(2)Federal
				reportThe Administrator
				shall annually prepare, and make publicly available, a report on the
				performance of the projects and activities carried out in whole or in part with
				assistance made available by a State water pollution control revolving fund as
				authorized under this title during the previous fiscal year, including—
								(A)the annual and
				cumulative financial assistance provided to States under this title;
								(B)the categories and
				types of such projects and activities;
								(C)an estimate of the number of jobs created
				through carrying out such projects and activities;
								(D)an assessment of
				the progress made toward meeting the goals and purposes of this Act through
				such projects and activities; and
								(E)any additional
				information that the Administrator considers
				appropriate.
								.
					1307.Technical
			 assistance; requirements for use of American materialsTitle VI (33 U.S.C. 1381 et seq.) is
			 amended—
					(1)by redesignating
			 section 607 as section 609; and
					(2)by inserting after
			 section 606 the following:
						
							607.Technical
				assistance
								(a)Simplified
				ProceduresNot later than 1 year after the date of enactment of
				this section, the Administrator shall assist the States in establishing
				simplified procedures for treatment works to obtain assistance under this
				title.
								(b)Publication of
				ManualNot later than 2 years after the date of the enactment of
				this section, and after providing notice and opportunity for public comment,
				the Administrator shall publish a manual to assist treatment works in obtaining
				assistance under this title and publish in the Federal Register notice of the
				availability of the manual.
								(c)Compliance
				criteriaAt the request of any State, the Administrator, after
				providing notice and an opportunity for public comment, shall assist in the
				development of criteria for a State to determine compliance with the conditions
				of funding assistance established under sections 602(b)(13) and
				603(d)(1)(E).
								608.Requirements
				for use of American materials
								(a)In
				generalNotwithstanding any
				other provision of law, none of the funds made available by a State water
				pollution control revolving fund as authorized under this title may be used for
				the construction of treatment works unless the steel, iron, and manufactured
				goods used in such treatment works are produced in the United States.
								(b)ExceptionsSubsection
				(a) shall not apply in any case in which the Administrator (in consultation
				with the Governor of the State) finds that—
									(1)applying
				subsection (a) would be inconsistent with the public interest;
									(2)steel, iron, and
				manufactured goods are not produced in the United States in sufficient and
				reasonably available quantities and of a satisfactory quality; or
									(3)inclusion of
				steel, iron, and manufactured goods produced in the United States will increase
				the cost of the overall project by more than 25 percent.
									(c)Public
				notification and written justification for waiverIf the
				Administrator determines that it is necessary to waive the application of
				subsection (a) based on a finding under subsection (b), the Administrator
				shall—
									(1)not less than 15
				days prior to waiving application of subsection (a), provide public notice and
				the opportunity to comment on the Administrator’s intent to issue such waiver;
				and
									(2)upon issuing such
				waiver, publish in the Federal Register a detailed written justification as to
				why the provision is being waived.
									(d)Consistency with
				international agreementsThis section shall be applied in a
				manner consistent with United States obligations under international
				agreements.
								.
					1308.Authorization
			 of appropriationsSection 609
			 (as redesignated by section 1307 of this Act) is amended by striking paragraphs
			 (1) through (5) and inserting the following:
					
						(a)Authorization of
				appropriations
							(1)$2,400,000,000 for
				fiscal year 2010;
							(2)$2,700,000,000 for
				fiscal year 2011;
							(3)$2,800,000,000 for
				fiscal year 2012;
							(4)$2,900,000,000 for
				fiscal year 2013; and
							(5)$3,000,000,000 for
				fiscal year 2014.
							(b)Prohibition on
				earmarksNone of the funds appropriated pursuant to subsection
				(a) may be used for a congressional earmark as defined in clause 9d, of Rule
				XXI of the rules of the House of Representatives.
						.
				DGeneral
			 Provisions
				1401.Definition of
			 treatment worksSection 502
			 (33 U.S.C. 1362) is amended by adding at the end the following:
					
						(26)Treatment
				worksThe term treatment works has the meaning given
				that term in section
				212.
						.
				1402.Funding for
			 Indian programsSection 518(c)
			 (33 U.S.C. 1377) is amended—
					(1)by striking
			 The Administrator and inserting the following:
						
							(1)Fiscal years
				1987–2008The
				Administrator
							;
					(2)in paragraph (1)
			 (as so designated)—
						(A)by inserting
			 and ending before October 1, 2008, after 1986,;
			 and
						(B)by striking the
			 second sentence; and
						(3)by adding at the
			 end the following:
						
							(2)Fiscal year 2009
				and thereafterFor fiscal year 2009 and each fiscal year
				thereafter, the Administrator shall reserve, before allotments to the States
				under section 604(a), not less than 0.5 percent and not more than 1.5 percent
				of the funds made available to carry out title VI.
							(3)Use of
				fundsFunds reserved under this subsection shall be available
				only for grants for projects and activities eligible for assistance under
				section 603(c) to serve—
								(A)Indian tribes (as
				defined in section 518(h));
								(B)former Indian
				reservations in Oklahoma (as determined by the Secretary of the Interior);
				and
								(C)Native villages
				(as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C.
				1602)).
								.
					ETonnage
			 Duties
				1501.Tonnage
			 duties
					(a)In
			 generalSection 60301 of title 46, United State Code, is amended
			 by striking subsections (a) and (b) and inserting the following:
						
							(a)Lower
				rate
								(1)Imposition of
				dutyA duty is imposed at the rate described in paragraph (2) at
				each entry in a port of the United States of—
									(A)a vessel entering
				from a foreign port or place in North America, Central America, the West Indies
				Islands, the Bahama Islands, the Bermuda Islands, or the coast of South America
				bordering the Caribbean Sea; or
									(B)a vessel returning
				to the same port or place in the United States from which it departed, and not
				entering the United States from another port or place, except—
										(i)a
				vessel of the United States;
										(ii)a
				recreational vessel (as defined in section 2101 of this title); or
										(iii)a barge.
										(2)RateThe
				rate referred to in paragraph (1) shall be—
									(A)4.5 cents per ton
				(but not more than a total of 22.5 cents per ton per year) for fiscal years
				2006 through 2009;
									(B)9.0 cents per ton (but not more than a
				total of 45 cents per ton per year) for fiscal years 2010 through 2019;
				and
									(C)2 cents per ton
				(but not more than a total of 10 cents per ton per year) for each fiscal year
				thereafter.
									(b)Higher
				rate
								(1)Imposition of
				dutyA duty is imposed at the
				rate described in paragraph (2) on a vessel at each entry in a port of the
				United States from a foreign port or place not named in subsection
				(a)(1).
								(2)RateThe
				rate referred to in paragraph (1) shall be—
									(A)13.5 cents per ton
				(but not more than a total of 67.5 cents per ton per year) for fiscal years
				2006 through 2009;
									(B)27 cents per ton (but not more than a total
				of $1.35 per ton per year) for fiscal years 2010 through 2019, and
									(C)6 cents per ton
				(but not more than a total of 30 cents per ton per year) for each fiscal year
				thereafter.
									.
					(b)Conforming
			 amendmentsSuch title is further amended—
						(1)by striking the
			 heading for subtitle VI and inserting the following:
							
								VIClearance and
				Tonnage
				Duties
								;
						(2)in the heading for chapter 603, by striking
			 Taxes and inserting Duties;
						(3)in the headings of
			 sections in chapter 603, by striking taxes each place it appears and inserting
			 duties;
						(4)in the heading for
			 subsection (a) of section 60303, by striking tax and inserting
			 duty;
						(5)in the text of
			 sections in chapter 603, by striking taxes each place it appears
			 and inserting duties; and
						(6)in the text of
			 sections in chapter 603, by striking tax each place it appears
			 and inserting duty.
						(c)Clerical
			 amendmentsSuch title is further amended—
						(1)in the title
			 analysis by striking the item relating to subtitle VI and inserting the
			 following:
							
								
									VI.
				  CLEARANCE AND TONNAGE
				  DUTIES60101
								
								;
						(2)in the analysis for subtitle VI by striking
			 the item relating to chapter 603 and inserting the following:
							
								
									603.Tonnage
				  Duties and Light
				  Money60301
								
								;
							and(3)in the analysis
			 for chapter 603—
							(A)by striking the
			 items relating to sections 60301 and 60302 and inserting the following:
								
									
										60301. Regular tonnage duties.
										60302. Special tonnage
				duties.
									
									;
								and(B)by striking the
			 item relating to section 60304 and inserting the following:
								
									
										60304. Presidential suspension of tonnage
				duties and light money.
				
									
									.
							1502.United
			 States-Mexican border water infrastructure studies
					(a)Study of
			 infrastructure along the Rio Grande River
						(1)In
			 generalThe Administrator of the Environmental Protection Agency
			 shall conduct a study of wastewater treatment facilities that discharge into
			 the Rio Grande River and develop recommendations for improving monitoring,
			 information sharing, and cooperation between the United States and
			 Mexico.
						(2)ConsultationThe
			 Administrator shall conduct the study in consultation with the Secretary of
			 State, appropriate representatives of the Mexican government, and the
			 International Boundary Waters Commission.
						(3)ReportNot later than 12 months after the date of
			 enactment of this Act, the Administrator shall submit to Congress a report on
			 the results of the study, together with the recommendations developed under
			 paragraph (1).
						(b)Study of water
			 infrastructure along the United States-Mexico border
						(1)StudyThe
			 Comptroller General shall conduct a study on water infrastructure along the
			 border between the United States and Mexico to augment current studies relating
			 to colonias development.
						(2)ContentsIn
			 conducting the study, the Comptroller General shall examine the comprehensive
			 planning needs relating to water and wastewater infrastructure for colonias
			 along the border between the United States and Mexico.
						(3)ReportNot
			 later than 12 months after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report on the results of the study.
						IIAlternative Water
			 Source Projects
			2001.Pilot program
			 for alternative water source projects
				(a)Selection of
			 projectsSection 220(d)(2)
			 (33 U.S.C. 1300(d)(2)) is amended by inserting before the period at the end the
			 following: or whether the project is located in an area which is served
			 by a public water system serving 10,000 individuals or fewer.
				(b)Authorization of
			 appropriationsSection 220(j)
			 (33 U.S.C. 1300(j)) is amended by striking $75,000,000 for fiscal years
			 2002 through 2004 and inserting $50,000,000 for each of fiscal
			 years 2010 through 2014.
				IIISewer Overflow
			 Control Grants
			3001.Sewer overflow
			 control grants
				(a)Administrative
			 RequirementsSection 221(e) (33 U.S.C. 1301(e)) is amended to
			 read as follows:
					
						(e)Administrative
				RequirementsA project that receives assistance under this
				section shall be carried out subject to the same requirements as a project that
				receives assistance from a State water pollution control revolving fund under
				title VI, except to the extent that the Governor of the State in which the
				project is located determines that a requirement of title VI is inconsistent
				with the purposes of this
				section.
						.
				(b)Authorization of
			 appropriationsSection 221(f)
			 (33 U.S.C. 1301(f)) is amended to read as follows:
					
						(f)Authorization of
				appropriations
							(1)In
				generalThere is authorized to be appropriated to carry out this
				section $500,000,000 for each of fiscal years 2010 through 2014.
							(2)Minimum
				allocationsTo the extent there are sufficient eligible project
				applications, the Administrator shall ensure that a State uses not less than 20
				percent of the amount of the grants made to the State under subsection (a) in a
				fiscal year to carry out projects to control municipal combined sewer overflows
				and sanitary sewer overflows through the use of green infrastructure, water and
				energy efficiency improvements, and other environmentally innovative
				activities.
							.
				
				(c)Allocation of
			 fundsSection 221(g) of such Act (33 U.S.C. 1301(g)) is amended
			 to read as follows:
					
						(g)Allocation of
				funds
							(1)Fiscal year
				2010Subject to subsection (h), the Administrator shall use the
				amounts appropriated to carry out this section for fiscal year 2010 for making
				grants to municipalities and municipal entities under subsection (a)(2) in
				accordance with the criteria set forth in subsection (b).
							(2)Fiscal year 2011
				and thereafterSubject to subsection (h), the Administrator shall
				use the amounts appropriated to carry out this section for fiscal year 2011 and
				each fiscal year thereafter for making grants to States under subsection (a)(1)
				in accordance with a formula to be established by the Administrator, after
				providing notice and an opportunity for public comment, that allocates to each
				State a proportional share of such amounts based on the total needs of the
				State for municipal combined sewer overflow controls and sanitary sewer
				overflow controls identified in the most recent survey conducted pursuant to
				section
				516.
							.
				(d)ReportsThe
			 first sentence of section 221(i) (33 U.S.C. 1301(i)) is amended by striking
			 2003 and inserting 2012.
				IVMonitoring,
			 Reporting, and Public Notification of Sewer Overflows
			4001.Monitoring,
			 reporting, and public notification of sewer overflowsSection 402 (33 U.S.C. 1342) is amended by
			 adding at the end the following:
				
					(s)Sewer Overflow
				Monitoring, Reporting, and Notifications
						(1)General
				requirementsAfter the last day of the 180-day period beginning
				on the date on which regulations are issued under paragraph (4), a permit
				issued, renewed, or modified under this section by the Administrator or the
				State, as the case may be, for a publicly owned treatment works shall require,
				at a minimum, beginning on the date of the issuance, modification, or renewal,
				that the owner or operator of the treatment works—
							(A)institute and
				utilize a feasible methodology, technology, or management program for
				monitoring sewer overflows to alert the owner or operator to the occurrence of
				a sewer overflow in a timely manner;
							(B)in the case of a
				sewer overflow that has the potential to affect human health, notify the public
				of the overflow as soon as practicable but not later than 24 hours after the
				time the owner or operator knows of the overflow;
							(C)in the case of a sewer overflow that may
				imminently and substantially endanger human health, notify public health
				authorities and other affected entities, such as public water systems, of the
				overflow immediately after the owner or operator knows of the overflow;
							(D)report each sewer overflow on its discharge
				monitoring report to the Administrator or the State, as the case may be, by
				describing—
								(i)the magnitude,
				duration, and suspected cause of the overflow;
								(ii)the steps taken
				or planned to reduce, eliminate, or prevent recurrence of the overflow;
				and
								(iii)the steps taken
				or planned to mitigate the impact of the overflow; and
								(E)annually report to the Administrator or the
				State, as the case may be, the total number of sewer overflows in a calendar
				year, including—
								(i)the details of how
				much wastewater was released per incident;
								(ii)the duration of
				each sewer overflow;
								(iii)the location of
				the overflow and any potentially affected receiving waters;
								(iv)the responses
				taken to clean up the overflow; and
								(v)the actions taken
				to mitigate impacts and avoid further sewer overflows at the site.
								(2)Exceptions
							(A)Notification
				requirementsThe notification requirements of paragraphs (1)(B)
				and (1)(C) shall not apply to a sewer overflow that is a wastewater backup into
				a single-family residence.
							(B)Reporting
				requirementsThe reporting requirements of paragraphs (1)(D) and
				(1)(E) shall not apply to a sewer overflow that is a release of wastewater that
				occurs in the course of maintenance of the treatment works, is managed
				consistently with the treatment works’ best management practices, and is
				intended to prevent sewer overflows.
							(3)Report to
				EPAEach State shall provide to the Administrator annually a
				summary of sewer overflows that occurred in the State.
						(4)Rulemaking by
				EPANot later than one year after the date of enactment of this
				subsection, the Administrator, after providing notice and an opportunity for
				public comment, shall issue regulations to implement this subsection, including
				regulations to—
							(A)establish a set of
				criteria to guide the owner or operator of a publicly owned treatment works
				in—
								(i)assessing whether
				a sewer overflow has the potential to affect human health or may imminently and
				substantially endanger human health; and
								(ii)developing
				communication measures that are sufficient to give notice under paragraphs
				(1)(B) and (1)(C); and
								(B)define the terms
				feasible and timely as such terms apply to paragraph
				(1)(A), including site specific conditions.
							(5)Approval of
				State notification programs
							(A)Requests for
				approval
								(i)In
				generalAfter the date of issuance of regulations under paragraph
				(4), a State may submit to the Administrator evidence that the State has in
				place a legally enforceable notification program that is substantially
				equivalent to or exceeds the requirements of paragraphs (1)(B) and
				(1)(C).
								(ii)Program review
				and authorizationIf the evidence submitted by a State under
				clause (i) shows the notification program of the State to be substantially
				equivalent to or exceeds the requirements of paragraphs (1)(B) and (1)(C), the
				Administrator shall authorize the State to carry out such program instead of
				the requirements of paragraphs (1)(B) and (1)(C).
								(iii)Factors for
				determining substantial equivalencyIn carrying out a review of a
				State notification program under clause (ii), the Administrator shall take into
				account the scope of sewer overflows for which notification is required, the
				length of time during which notification must be made, the scope of persons who
				must be notified of sewer overflows, the scope of enforcement activities
				ensuring that notifications of sewer overflows are made, and such other factors
				as the Administrator considers appropriate.
								(B)Review
				periodIf a State submits
				evidence with respect to a notification program under subparagraph (A)(i) on or
				before the last day of the 30-day period beginning on the date of issuance of
				regulations under paragraph (4), the requirements of paragraphs (1)(B) and
				(1)(C) shall not begin to apply to a publicly owned treatment works located in
				the State until the date on which the Administrator completes a review of the
				notification program under subparagraph (A)(ii).
							(C)Withdrawal of
				authorizationIf the Administrator, after conducting a public
				hearing, determines that a State is not administering and enforcing a State
				notification program authorized under subparagraph (A)(ii) in accordance with
				the requirements of this paragraph, the Administrator shall so notify the State
				and, if appropriate corrective action is not taken within a reasonable time,
				not to exceed 90 days, the Administrator shall withdraw authorization of such
				program and enforce the requirements of paragraphs (1)(B) and (1)(C) with
				respect to the State.
							(6)Special rules
				concerning application of notification requirementsAfter the
				last day of the 30-day period beginning on the date of issuance of regulations
				under paragraph (4), the requirements of paragraphs (1)(B) and (1)(C)
				shall—
							(A)apply to the owner
				or operator of a publicly owned treatment works and be subject to enforcement
				under section 309, and
							(B)supersede any notification requirements
				contained in a permit issued under this section for the treatment works to the
				extent that the notification requirements are less stringent than the
				notification requirements of paragraphs (1)(B) and (1)(C),
							until such
				date as a permit is issued, renewed, or modified under this section for the
				treatment works in accordance with paragraph (1).(7)DefinitionsIn this subsection, the following
				definitions apply:
							(A)Sanitary sewer
				overflowThe term sanitary sewer overflow means an
				overflow, spill, release, or diversion of wastewater from a sanitary sewer
				system. Such term does not include municipal combined sewer overflows or other
				discharges from the combined portion of a municipal combined storm and sanitary
				sewer system and does not include wastewater backups into buildings caused by a
				blockage or other malfunction of a building lateral that is privately owned.
				Such term includes overflows or releases of wastewater that reach waters of the
				United States, overflows or releases of wastewater in the United States that do
				not reach waters of the United States, and wastewater backups into buildings
				that are caused by blockages or flow conditions in a sanitary sewer other than
				a building lateral.
							(B)Sewer
				overflowThe term sewer
				overflow means a sanitary sewer overflow or a municipal combined sewer
				overflow.
							(C)Single-family
				residenceThe term
				single-family residence means an individual dwelling unit,
				including an apartment, condominium, house, or dormitory. Such term does not
				include the common areas of a multi-dwelling
				structure.
							.
			VGreat
			 Lakes Legacy Reauthorization
			5001.Remediation of
			 sediment contamination in areas of concernSection 118(c)(12)(H) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1268(c)(12)(H)) is amended by striking clause
			 (i) and inserting the following:
				
					(i)In
				generalIn addition to other amounts authorized under this
				section, there is authorized to be appropriated to carry out this
				paragraph—
						(I)$50,000,000 for
				each of the fiscal years 2004 through 2009; and
						(II)$150,000,000 for
				each of the fiscal years 2010 through
				2014.
						.
			5002.Public
			 information programSection
			 118(c)(13)(B) (33 U.S.C. 1268(c)(13)(B)) is amended by striking
			 2010 and inserting 2014.
			5003.Contaminated
			 sediment remediation approaches, technologies, and techniquesSection 106(b) of the Great Lakes Legacy Act
			 of 2002 (33 U.S.C. 1271a(b)) is amended by striking paragraph (1) and inserting
			 the following:
				
					(1)In
				generalIn addition to amounts authorized under other laws, there
				is authorized to be appropriated to carry out this section—
						(A)$3,000,000 for
				each of the fiscal years 2004 through 2009; and
						(B)$5,000,000 for
				each of the fiscal years 2010 through
				2014.
						.
			5004.Great Lakes
			 water quality
				(a)StudyThe Administrator of the Environmental
			 Protection Agency, in consultation with the Secretary of State and the
			 Government of Canada, shall conduct a study of the condition of wastewater
			 treatment facilities located in the United States and Canada that discharge
			 into the Great Lakes.
				(b)ContentsIn
			 conducting the study, the Administrator shall—
					(1)determine the
			 effect that such treatment facilities have on the water quality of the Great
			 Lakes; and
					(2)develop
			 recommendations—
						(A)to improve water
			 quality monitoring by the operators of such treatment facilities;
						(B)to establish a
			 protocol for improved notification and information sharing between the United
			 States and Canada; and
						(C)to promote
			 cooperation between the United States and Canada to prevent the discharge of
			 untreated and undertreated wastewater into the Great Lakes.
						(c)ConsultationIn
			 conducting the study, the Administrator shall consult with the International
			 Joint Commission.
				(d)ReportNot
			 later than 12 months after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report on the results of the study, together with
			 the recommendations developed under subsection (b)(2).
				VIPharmaceuticals
			 and personal care products
			6001.Presence of
			 pharmaceuticals and personal care products in waters of the United
			 StatesSection 104 (33 U.S.C.
			 1254) is amended by adding at the end the following:
				
					(w)Presence of
				pharmaceuticals and personal care products in waters of the United
				States
						(1)StudyThe Administrator, in consultation with
				appropriate Federal agencies (including the National Institute of Environmental
				Health Sciences), shall conduct a study on the presence of pharmaceuticals and
				personal care products (in this subsection referred to as PPCPs)
				in the waters of the United States.
						(2)ContentsIn
				conducting the study under paragraph (1), the Administrator shall—
							(A)identify PPCPs
				that have been detected in the waters of the United States and the levels at
				which such PPCPs have been detected;
							(B)identify the
				sources of PPCPs in the waters of the United States, including point sources
				and nonpoint sources of PPCP contamination; and
							(C)identify methods
				to control, limit, treat, or prevent PPCPs in the waters of the United
				States.
							(3)ReportNot later than 12 months after the date of
				enactment of this subsection, the Administrator shall submit to Congress a
				report on the results of the study conducted under this subsection, including
				the potential effects of PPCPs in the waters of the United States on human
				health and aquatic wildlife.
						(4)Pharmaceuticals
				and personal care products definedIn this subsection, the terms
				pharmaceuticals and personal care products and
				PPCPs mean products used by individuals for personal health or
				cosmetic reasons or used to enhance growth or health of
				livestock.
						.
			VIIMiscellaneous
			7001.Task force on
			 proper disposal of unused pharmaceuticals
				(a)In
			 generalIn furtherance of the
			 national goals and policies set forth in section 101 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1251), the Administrator of the Environmental
			 Protection Agency (in this Act referred to as the Administrator)
			 shall convene a task force (in this Act referred to as the task
			 force) to develop—
					(1)recommendations on
			 the proper disposal of unused pharmaceuticals by consumers, health care
			 providers, and others, which recommendations shall—
						(A)be calculated to prevent or reduce the
			 detrimental effects on the environment and human health caused by introducing
			 unused pharmaceuticals, directly or indirectly, into water systems; and
						(B)provide for limiting the disposal of unused
			 pharmaceuticals through treatment works in accordance with the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.); and
						(2)a
			 strategy for the Federal Government to educate the public on such
			 recommendations.
					(b)MembershipThe
			 task force shall be composed of—
					(1)the Administrator
			 (or the Administrator’s designee), who shall serve as the Chair of the task
			 force;
					(2)the Commissioner
			 of Food and Drugs (or the Commissioner’s designee); and
					(3)such other members
			 as the Administrator may appoint.
					(c)ReportNot
			 later than 1 year after the date of the enactment of this Act, the task force
			 shall submit a report to the Congress containing the recommendations and
			 strategy required by subsection (a).
				(d)Staff of Federal
			 agenciesUpon request of the
			 task force, the head of any department or agency of the United States may
			 detail any of the personnel of that department or agency to the task force to
			 assist in carrying out its duties under this section.
				(e)TerminationThe
			 task force shall terminate 180 days after submitting the report required by
			 subsection (c).
				VIIIOMB
			 Study
			8001.Evaluation using
			 program assessment rating tool
				(a)StudyThe
			 Director of the Office of Management and Budget shall conduct a study to
			 evaluate the programs authorized by this Act, including the amendments made by
			 this Act, under the Program Assessment Rating Tool (PART) or a successor
			 performance assessment tool that is developed by the Office of Management and
			 Budget.
				(b)ReportThe
			 Director shall transmit to Congress a report on the results of the
			 study.
				IXChesapeake Bay
			 Accountability and Recovery
			9001.Chesapeake Bay
			 Crosscut Budget
				(a)Crosscut
			 BudgetThe Director, in
			 consultation with the Chesapeake Executive Council, the chief executive of each
			 Chesapeake Bay State, and the Chesapeake Bay Commission, shall submit to
			 Congress a financial report containing—
					(1)an interagency
			 crosscut budget that displays—
						(A)the proposed
			 funding for any Federal restoration activity to be carried out in the
			 succeeding fiscal year, including any planned interagency or intra-agency
			 transfer, for each of the Federal agencies that carry out restoration
			 activities;
						(B)to the extent that information is
			 available, the estimated funding for any State restoration activity to be
			 carried out in the succeeding fiscal year;
						(C)all expenditures for Federal restoration
			 activities from the preceding 3 fiscal years, the current fiscal year, and the
			 succeeding fiscal year; and
						(D)all expenditures, to the extent that
			 information is available, for State restoration activities during the
			 equivalent time period described in
			 subparagraph (C);
						(2)a
			 detailed accounting of all funds received and obligated by all Federal agencies
			 for restoration activities during the current and preceding fiscal years,
			 including the identification of funds which were transferred to a Chesapeake
			 Bay State for restoration activities;
					(3)to the extent that
			 information is available, a detailed accounting from each State of all funds
			 received and obligated from a Federal agency for restoration activities during
			 the current and preceding fiscal years; and
					(4)a
			 description of each of the proposed Federal and State restoration activities to
			 be carried out in the succeeding fiscal year (corresponding to those activities
			 listed in subparagraphs (A) and (B) of paragraph (1)), including the—
						(A)project
			 description;
						(B)current status of
			 the project;
						(C)Federal or State statutory or regulatory
			 authority, programs, or responsible agencies;
						(D)authorization
			 level for appropriations;
						(E)project timeline,
			 including benchmarks;
						(F)references to
			 project documents;
						(G)descriptions of
			 risks and uncertainties of project implementation;
						(H)adaptive
			 management actions or framework;
						(I)coordinating
			 entities;
						(J)funding history;
						(K)cost-sharing;
			 and
						(L)alignment with existing Chesapeake Bay
			 Agreement and Chesapeake Executive Council goals and priorities.
						(b)Minimum funding
			 levelsThe Director shall only describe restoration activities in
			 the report required under
			 subsection (a) that—
					(1)for Federal
			 restoration activities, have funding amounts greater than or equal to $100,000;
			 and
					(2)for State
			 restoration activities, have funding amounts greater than or equal to
			 $50,000.
					(c)DeadlineThe Director shall submit to Congress the
			 report required by
			 subsection (a) not later than 30 days after
			 the submission by the President of the President’s annual budget to
			 Congress.
				(d)ReportCopies
			 of the financial report required by
			 subsection (a) shall be submitted to the
			 Committees on Appropriations, Natural Resources, Energy and Commerce, and
			 Transportation and Infrastructure of the House of Representatives and the
			 Committees on Appropriations, Environment and Public Works, and Commerce,
			 Science, and Transportation of the Senate.
				(e)Effective
			 DateThis section shall apply beginning with the first fiscal
			 year after the date of enactment of this Act for which the President submits a
			 budget to Congress.
				9002.Adaptive
			 Management Plan
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Administrator, in consultation
			 with other Federal and State agencies, shall develop an adaptive management
			 plan for restoration activities that includes—
					(1)definition of specific and measurable
			 objectives to improve water quality;
					(2)a process for stakeholder
			 participation;
					(3)monitoring, modeling, experimentation, and
			 other research and evaluation practices;
					(4)a process for modification of restoration
			 activities that have not attained or will not attain the specific and
			 measurable objectives set forth under
			 paragraph (1); and
					(5)a process for prioritizing restoration
			 activities and programs to which adaptive management shall be applied.
					(b)ImplementationThe
			 Administrator shall implement the adaptive management plan developed under
			 subsection (a).
				(c)UpdatesThe
			 Administrator shall update the adaptive management plan developed under
			 subsection (a) every 3 years.
				(d)Report to
			 Congress
					(1)In
			 generalNot later than 60 days after the end of a fiscal year,
			 the Administrator shall transmit to Congress an annual report on the
			 implementation of the adaptive management plan required under this section for
			 such fiscal year.
					(2)ContentsThe
			 report required under paragraph (1) shall contain information about the
			 application of adaptive management to restoration activities and programs,
			 including programmatic and project level changes implemented through the
			 process of adaptive management.
					(3)Effective
			 dateParagraph (1) shall apply to the first fiscal year that
			 begins after the date of enactment of this Act.
					9003.DefinitionsIn this title, the following definitions
			 apply:
				(1)Adaptive
			 ManagementThe term
			 adaptive management means a management technique in which
			 project and program decisions are made as part of an ongoing science-based
			 process. Adaptive management involves testing, monitoring, and evaluating
			 applied strategies and incorporating new knowledge into programs and
			 restoration activities that are based on scientific findings and the needs of
			 society. Results are used to modify management policy, strategies, practices,
			 programs, and restoration activities.
				(2)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(3)Chesapeake Bay
			 StateThe term
			 Chesapeake Bay State or State means the States of
			 Maryland, West Virginia, Delaware, and New York, the Commonwealths of Virginia
			 and Pennsylvania, and the District of Columbia.
				(4)Chesapeake Bay
			 WatershedThe term Chesapeake Bay watershed means
			 the Chesapeake Bay and the geographic area, as determined by the Secretary of
			 the Interior, consisting of 36 tributary basins, within the Chesapeake Bay
			 States, through which precipitation drains into the Chesapeake Bay.
				(5)Chief
			 ExecutiveThe term chief executive means, in the
			 case of a State or Commonwealth, the Governor of each such State or
			 Commonwealth and, in the case of the District of Columbia, the Mayor of the
			 District of Columbia.
				(6)DirectorThe
			 term Director means the Director of the Office of Management and
			 Budget.
				(7)Restoration
			 ActivitiesThe term restoration activities means
			 any Federal or State programs or projects that directly or indirectly protect,
			 conserve, or restore water quality in the Chesapeake Bay watershed, including
			 programs or projects that promote responsible land use, stewardship, and
			 community engagement in the Chesapeake Bay watershed. Restoration activities
			 may be categorized as follows:
					(A)Physical
			 restoration.
					(B)Planning.
					(C)Feasibility
			 studies.
					(D)Scientific
			 research.
					(E)Monitoring.
					(F)Education.
					(G)Infrastructure
			 Development.
					
	
		
			Passed the House of
			 Representatives March 12, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
